Michael Catalano, J.
Respondents, in rearguing the motion to dismiss the petition for legal insufficiency because petitioners have not been suspended without pay for a period exceeding 10 days, cite Matter of Winn v. Department of Hospitals of City of N. Y., decided by the First Judicial Department (April 2,1964, N. Y. L. J., April 3, 1964, p. 12, col. 2, 20 A D 2d 856) and first reported six days before this court’s decision, denying said motion.
The Winn case denies judicial authority to review such matters, but buttresses its decision by considering the merits.
The doctrine of stare decisis compels Special Term to follow a decision of the Appellate Division of another department, where neither its own Appellate Division nor the Court of Appeals holds otherwise. (Hamlin v. Bender, 92 Misc. 16, affd. 173 App. Div. 996; Maass v. Rosenthal, 62 Misc. 350, affd. 132 App. Div. 902; United States Gypsum Co. v. Riley-Stoker Corp., 11 Misc 2d 572, affd. on other grounds 7 A D 2d 894, revd. on other grounds 6 N Y 2d 188; People v. Welt, 19 Misc 2d 462, 8 N Y 2d 961.)
This memorandum should be read with this court’s opinion herein, dated April 9, 1964 (42 Misc 2d 505), which expresses this court’s preferred ruling.
*65The Winn case is obediently though reluctantly followed and the motion to dismiss is granted, without costs.
Prepare and submit order granting re argument and dismissing accordingly.